DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
Claims 1-8 & 10-17 are amended. Claims 9 & 18 are cancelled. Claims 1-8 & 10-17 are currently pending. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jo (US 20170309910 A1).
Regarding claims 1, 4-5, 7-8 & 10, Jo teaches a lithium cobalt metal oxide powder having a coating structure, wherein the lithium cobalt metal oxide powder comprises a lithium cobalt metal oxide matrix, and a coating layer such that a general formula of the lithium cobalt metal oxide matrix is LiaCo1-bMbO2, wherein M can be Mg or Al, a is from 0.95 to 1.02, b is from 0 to 0.2 ([0035]-[0023]).												Jo further teaches the lithium cobalt oxide powder being produced by a method comprising the steps of:										(1) mixing uniformly and then sintering, at a temperature of 800°C to 1100°C for a sintering time of 5 hours to 30 hours in an air atmosphere,  a Li-containing precursor, a first Co-containing precursor, and a M-containing precursor to obtain a lithium-rich matrix ([0058]-[0066]); and 												(2) mixing uniformly and then sintering, at a temperature of 800°C to 1100°C for a sintering time of 7 hours to 50 hours in an air atmosphere, the lithium-rich matrix from step (1) and a second Co-containing precursor such as Co(OH)2, CoCO3 or Co3O4 to obtain the lithium cobalt metal oxide powder ([0067]-[0070] & [0077]).							In a specific embodiment, Jo teaches a=1 ([0109]) where the resulting lithium cobalt metal oxide matrix reads on the present claims and teaches the sintering temperature in step (1) being 900°C with a sintering time of 10 hours ([0109]) and the sintering temperature in step (2) being 900°C with a total sintering time of 10 hours ([0110]). 					Since Jo teaches a composition and method of forming the lithium cobalt metal oxide powder which are substantially identical to the presently claimed invention, one skilled in the art would expect a Co3O4 coating layer to be formed on lithium cobalt metal oxide matrix. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.  See MPEP 2112.01 I.
Regarding claim 2, Jo teaches the lithium cobalt metal oxide powder of claim 1. Jo further teaches the core portion having a Li to Co+M molar ratio of 1 in a specific embodiment ([0109]) and the shell portion having a Li to Co+M molar ratio of 0.95 to 1 ([0035]). Thus, the lithium cobalt metal oxide powder will necessarily have a Li to Co+M molar ratio between 0.95 and 1. 
Regarding claim 3, Jo teaches the lithium cobalt metal oxide powder of claim 1, but does not explicitly teach wherein Co3O4 is present both in an interior and on an outer surface of the lithium cobalt metal oxide matrix; and a mass ratio of the Co-3O4 in the interior of the lithium cobalt metal oxide matrix to the Co3O4 on the outer surface of the lithium cobalt metal oxide matrix being smaller than 1. However, Jo teaches a lithium cobalt metal oxide powder and a method of making the same which are substantially identical as noted in the above claim rejections. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.  
Regarding claim 6, Jo teaches the lithium cobalt metal oxide powder of claim 1, but does not explicitly teach the Co3O4 being in a form of spinel phase Co3O4, and an amount of residual Li on the outer surface of the lithium cobalt metal oxide matrix being smaller than or equal to 0.05%. However, Jo teaches a lithium cobalt metal oxide powder and a method of making the same which are substantially identical as noted in the above claim rejections. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.  

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Geng (CN 101105458 A, as cited in the IDS mailed 04/17/2020), specifically does not fairly teach or suggest filtering with a filtering membrane which is subsequently added to a strong acid solution to peel off a residue totally from the filter membrane and obtain a second solution comprising the residue and the strong acid solution; followed by adding a strong acid solution again into the second solution to obtain a mixed solution which is then heated, evaporated and dried; cooling and then diluting to a final volume thereby obtaining a solution to be measured by measuring a content of Co in the solution and calculating a corresponding content of Co3O4.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727